Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered July 23, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
To the extent the defendant’s claim of ineffective assistance of counsel involves matter dehors the record, it may not be reviewed on this appeal (see People v Aguirre, 304 AD2d 771 [2003]). Insofar as his claim may be reviewed, the record, as a whole, demonstrates that he received meaningful representation (see People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137 [1981]).
Contrary to the defendant’s contention, the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) was a provident exercise of its discretion (see People v Mattiace, 77 NY2d 269 [1990]; People v Rahman, 46 NY2d 882 [1979]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or do not warrant reversal. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.